Citation Nr: 0631362	
Decision Date: 10/06/06    Archive Date: 10/10/06	

DOCKET NO.  02-00 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1983 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Manchester, New Hampshire, that denied entitlement to service 
connection for residuals of a right knee injury.

At the hearing before the undersigned traveling Veterans Law 
Judge in June 2006, the veteran withdrew claims of 
entitlement to service connection for disabilities involving 
the right and left shoulders.  Accordingly, these issues are 
no longer in appellate status.  38 C.F.R. § 20.204 (2006).

The Board notes that by rating decision dated in May 2006, a 
claim for service connection for residuals of right hip 
disability was denied because the veteran had not submitted 
new and material evidence sufficient to reopen a previously 
denied claim for service connection for that disorder.  A 
notice of disagreement with the determination is not of 
record.  The record reveals that service connection is in 
effect for a number of disabilities, including post-traumatic 
stress disorder, rated at 70 percent disabling, and low back 
strain, rated as 40 percent disabling.  A combined disability 
rating of 90 percent has been in effect since April 9, 2004.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.  

2.  A right knee disability clearly and unmistakably existed 
prior to service and it has not been otherwise contended.

3.  The veteran's preexisting right knee disability 
reasonably increased in severity during his active service.


CONCLUSION OF LAW

The veteran has residuals of a right knee injury that were 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1101, 1111, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005)) need not be discussed.  The 
Board notes that this issue has been in appellate status for 
several years already.  Also, the veteran had the opportunity 
to provide testimony on his behalf at a hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
the hearing proceedings is of record.

Pertinent Legal Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1111.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
service.  38 U.S.C.A. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing: (1) The 
existence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 
Vet. App. 110 (2002); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation when a 
preservice disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups or symptoms of a preexisting condition 
alone, do not constitute sufficient evidence for a noncombat 
veteran to show increased disability for the purposes of 
determinations of service connection based on aggravation 
under § 1153 unless the underlying condition worsened.  Davis 
v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Analysis

The Board notes that it has thoroughly reviewed all the 
evidence in the veteran's claims folders.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
adjudicate the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for residuals of a 
right knee injury.  As an initial matter, the Board finds 
that the veteran had a preexisting right knee disability 
prior to entering service.  In this regard, the veteran 
himself has acknowledged that he had a football injury 
sustained as a teenager.  Apparently, several ligaments in 
the right knee were severed.  He and his representative 
claim, however, that he reinjured the knee during service 
because of parachute jumps on various occasions during his 
active service.  In the alternative, he and his 
representative argue that his service-connected left knee 
disability has caused him to favor the right knee and develop 
problems in the knee as a result.

A review of the service medical records reveals that at the 
time of preinduction examination in June 1983, the veteran 
indicated that he had sustained ligament damage in the right 
knee four years earlier and undergone a knee operation for 
torn ligaments.  On periodic examination in February 1985, 
notation was made that he had undergone a right knee 
operation in 1979 with "good results."  The veteran's 
military personnel records disclose that he participated in 
parachute jump training during service.  

At the time of examination for discharge from service in 
August 1987, notation was made of the presence of a scar over 
the right knee.  The veteran was described as qualified for 
release from active duty.  

The post service medical of record includes an October 2000 
examination of the joints by VA.  The veteran reported having 
injured the right knee prior to service.  The pertinent 
examination diagnosis was internal derangement of both knees 
with probable torn medial menisci.  

In a December 2000 addendum, the examining orthopedist 
expressed the opinion that the veteran's "bilateral knee and 
right ankle conditions are, more likely than not, the result 
of injuries he sustained during the course of his military 
service, which involved multiple parachute jumps and 
extensive running." 

In a November 2001 memorandum, the VA orthopedist indicated 
that he had reviewed the reports of his examinations in 
October 2000 and his addendum in December 2000.  He 
reiterated that it was his opinion that after review of his 
previous examination, the veteran's "right knee condition, 
which existed prior to service, was more likely than not 
aggravated by performing multiple parachute jumps while in 
service...."  He also indicated that he believed the veteran 
had a left knee disability which was related to the multiple 
parachute jumps in service.  (With regard to the left knee 
question, a review of the record reveals that by rating 
decision dated in December 2001, service connection for a 
left knee disability was granted, and a 10 percent evaluation 
was assigned, effective May 30, 2000.)

While a review of the record reveals no opinion as to whether 
any current right knee disability might be attributable to 
the service-connected left knee disorder, as noted above, the 
record does contain an opinion by a VA physician 
unequivocally expressing his opinion that the veteran's right 
knee disorder, although existing prior to service, was more 
likely than not aggravated by his multiple parachute jumps in 
service.  The Board is not free to disregard this opinion and 
substitute its own medical opinion.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006).  Also, the Board notes that it is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  The Board also notes that there is no 
medical evidence to the contrary.  Accordingly, the Board 
finds that service connection is warranted for residuals of a 
right knee injury.  In reaching this decision, the Board has 
extended the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a right knee injury is 
granted.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


